The previous final rejection dated 03/04/2022 has been withdrawn herein
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This application is a 371 of PCT/US2018/039178 06/23/2018, which claims benefit of 62/524,121 06/23/2017 and 62/631,184 02/15/2018.
2.	Amendment of claims 1, 43 and 46,  cancelation of claims 3-4, 15-42, 44-45,  47-48 and 53, and addition of claims 54-56  in the amendment filed on 7/05/2022 is acknowledged. Claims 1-2, 5-14, 43, 46, 49-52 and 54-56 are pending in the application.  No new matter has been found. Since the newly added claims 54-56 are  commensurate within the scope of invention, therefore claims 1-2, 5-14, 43, 46, 49-52 and 54-56 are prosecuted in the case.
Responses to Amendments/Arguments
3. 	Applicant's arguments regarding the rejection of claims 1-2 and 49 under 35 U.S.C. 112 (a) have been fully considered but they are not persuasive.    
Applicants state “Applicant has amended claim 1 to include the element of objected claim 53, which is not subject to the enablement rejection. Thus, in view of such amendment, the rejection is overcome”,  see page 12.
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any purified alkaloids compounds without limitation. There is no guidance or working examples present for constitutional any “SHH activator” without limitation for the instant invention. Incorporation of the limitation of the “SHH activator” (i.e., claims 54-56) supported by the specification into claim 1-2 and 49 respectively would overcome this rejection.
4.	    Applicant's arguments regarding the rejection of claims 1-2, 5-14 and 49-52 under 35 U.S.C. 103 (a) have been fully considered but they are not persuasive.   Applicants state “Claim 1 has been amended to include the limitation of claim 53. Thus, the rejection is overcome in view of such amendment.”, see page 12. 
           However, Hen et al. ‘499 discloses the instant compound SAG, a SHH signaling pathway agonist or activator,  for treating intervertebral disc degeneration in  a subject. Ruat et a l. ‘997 discloses the instant compound purmorphamine or GSA-10, a SHH signaling pathway agonist or activator, for treating intervertebral disc degeneration in  a subject. Parhami et al. ‘781 discloses a compound of formula (I), a SHH signaling pathway agonist or activator,  for treating intervertebral disc degeneration in  a subject.  Moreover, Dahia et al. disclose a working mechanism which is Sonic hedgehog (Shh) signaling from the nucleus pulposus (NP) cells controls many aspects of growth and differentiation of both the NP cells themselves and of the surrounding annulus (AF).   Thus any Sonic hedgehog (Shh) signaling activators would play a key role for regeneration of  an injured or degeneration disc.  Therefore Dahia et al., Hen et al. ‘499, Ruat et al. ‘997, Parhami et al. ‘781 still render obviousness over the instant invention. The rejection of claims 1-2, 5-14 and 49-52 under 35 U.S.C. 103 (a) is maintained.  Since claims 3-4 have been canceled, therefore the rejection of claims 3-4 under 35 U.S.C. 103 (a) has been obviated herein.

Claim Objections
5.	Claims 54-56 are objected to as being dependent on rejected claim 1.
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

September 08, 2022